DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 and 11 are pending.
Priority
3.	Acknowledgement is made of this divisional application of U.S. Non-provisional Application No. 16/094984, filed on 10/19/2018, which is a national stage entry of PCT/EP2017/060248, filed on 04/28/2017, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Denmark Patent Application No. DKPA201600260, filing date 04/29/2016.  The certified copy has been filed in the parent ‘984 application, filed on 10/19/2018.
Information Disclosure Statement
4.	The IDSs filed on 04/26/2021, 10/14/2021, and 09/22/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
5.	The Drawings filed on 05/06/2021 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6 and 8-9, the term "about" is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a), or First Paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
9.	Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claim 1 (claims 2-9 dependent therefrom) is drawn to a composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO: 27), [EQ][NRSHA][YVFL][AGXTC][IVLF][EAQYN][SN] (SEQ ID NO:  28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO:  30) AND DHENYA (SEQ ID NO: 31), and at least one adjunct ingredient.  The structure of the hexosaminidase is unlimited.  
	Claim 11 is drawn to a method for laundering a textile comprising:  a) exposing an item to a wash liquor comprising a polypeptide selected from the group consisting of a polypeptide having at least 60% sequence identity to the polypeptide shown in SEQ ID NO: 17, 18, 19, 20, 21, 22, 23, and 24; b) completing at least one wash cycle; and c) optionally rinsing the item.
	In this case, the specification discloses an actual reduction to practice of one representative species of the genus "hexosaminidases" as encompassed by the claims (i.e. the hexosaminidase and mature polypeptides set forth in amino acid sequence SEQ ID NO:  2, 4, 6, 8, 10, 12, 14, 17, 18, 19, 20, 21, 22, 23, and 24).  There are no other drawings or structural formulas disclosed of hexosaminidases as encompassed by the claims.   A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” Jn re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
	The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.
Other than the claimed motifs in claim 1, there is no prior-art or disclosed teaching regarding which of the amino acids can vary outside those motifs by either conservative or non-conservative substitutions and still result in a protein that has hexosaminidase activity and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, 17, 18, 19, 20, 21, 22, 23, and 24 to have hexosaminidase activity. Furthermore, there is no prior art or disclosed teaching of a polypeptide that can accept up to a 40%, 20%, or 10% variation that still results in a polypeptide having hexosaminidase activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have hexosaminidase activity, there is no general knowledge in the art about hexosaminidase activity that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, 17, 18, 19, 20, 21, 22, 23, and 24 as being representative of other proteins having hexosaminidase activity as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
10.	Claims 1-9 and 11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions comprising the hexosaminidase and mature polypeptides set forth in amino acid sequence SEQ ID NO:  2, 4, 6, 8, 10, 12, 14, 17, 18, 19, 20, 21, 22, 23, and 24, does not reasonably provide enablement for all compositions comprising hexosaminidases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claim 1 (claims 2-9 dependent therefrom) is drawn to a composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO: 27), [EQ][NRSHA][YVFL][AGXTC][IVLF][EAQYN][SN] (SEQ ID NO:  28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO:  30) AND DHENYA (SEQ ID NO: 31), and at least one adjunct ingredient.  The structure of the hexosaminidase is unlimited.  
	Claim 11 is drawn to a method for laundering a textile comprising:  a) exposing an item to a wash liquor comprising a polypeptide selected from the group consisting of a polypeptide having at least 60% sequence identity to the polypeptide shown in SEQ ID NO: 17, 18, 19, 20, 21, 22, 23, and 24; b) completing at least one wash cycle; and c) optionally rinsing the item.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed hexosaminidase is structurally unlimited.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of hexosaminidases as encompassed by the claims, i.e. the hexosaminidase and mature polypeptides set forth in amino acid sequence SEQ ID NO:  2, 4, 6, 8, 10, 12, 14, 17, 18, 19, 20, 21, 22, 23, and 24.  Other than these working examples, the specification fails to disclose any other working examples of hexosaminidases as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to claimed hexosaminidases that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO: 27), [EQ][NRSHA][YVFL][AGXTC][IVLF][EAQYN][SN] (SEQ ID NO:  28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO:  30) AND DHENYA (SEQ ID NO: 31), and at least one adjunct ingredient.  This judicial exception is not integrated into a practical application because it encompasses a naturally occurring dispersin enzyme from Actinobacillus actinomycetemcomitans. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because terms such as adjunct or builders can include water and salts found within the natural cellular environment.  Furthermore, the dispersin from A. actinomycetemcomitans is a biofilm-releasing glycoside hydrolase that can reasonably be interpreted as a cleaning agent and comprises an amino acid sequence that is 100% identical to SEQ ID NO:  23 and contains the claimed motifs of claim 1 [see Ramasubbu et al., Journal of Molecular Biology, 2005; cited on IDS filed on 04/26/2021; alignment attached as APPENDIX A].  Accordingly, the compositions of claims 1-6 are not markedly different in structure from a naturally occurring dispersin.
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasubbu et al. Journal of Molecular Biology, 2005; cited on IDS filed on 04/26/2021).
15.	Claims 1-5 are drawn to a composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO: 27), [EQ][NRSHA][YVFL][AGXTC][IVLF][EAQYN][SN] (SEQ ID NO:  28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO:  30) AND DHENYA (SEQ ID NO: 31), and at least one adjunct ingredient.  
16.	With respect to claim 1, Ramasubbu et al. teach a soluble glycoside hydrolase dispersin B (hexosaminidase) from Actinobacillus actinomycetoemcomitans at a concentration of 11 mg/mL in the presence of 17% PEG 10K, 0.1 M ammonium acetate and 0.1 M bis-Tris pH 5.5 (interpreted as adjunct ingredient) that comprises a motif comprising SEQ ID NO:  29, 30, and 31 [see Abstract; p. 483, column 2; alignment attached as APPENDIX A].
	With respect to claims 2 and 3, Ramsubbu et al. teach the composition wherein the dispersin comprises an amino acid sequence that is 99% identical to SEQ ID NO:  17, 99% identical to SEQ ID NO:  22, and 100% identical to SEQ ID NO:  23 [see alignments attached as APPENDIX A].
	With respect to claim 4, Ramasubbu et al. teach the composition wherein the dispersin is capable of efficiently removing S. epidermidis biofilms (interpreted as a cleaning composition) [see p. 477 column 1].
	With respect to claim 5, Ramasubbu et al. teach the composition wherein the adjunct ingredient is 17% PEG 10K, 0.1 M ammonium acetate and 0.1 M bis-Tris pH 5.5 (interpreted as a builder) [see p. 483, column 2].
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512; cited on IDS filed on 04/26/2021) in view of Ramasubbu et al. (Journal of Molecular Biology, 2005; cited on IDS filed on 04/26/2021).
19.	With respect to claims 1-3, Convents et al. laundry or cleaning compositions comprising one or more hexosaminidase enzymes at a level of about 0.001% to about 1% and an adjunct ingredient with the ability to remove biofilms [see Abstract; p. 1 bottom to top of p. 2; p. 7, bottom].
	With respect to claim 4, Convents et al. teach wherein the composition is a laundry or cleaning product for dishes [see Abstract; p. 1, bottom to top of p. 2].
	With respect to claim 5, Convents et al. teach the composition wherein the adjunct ingredient is at least one builder [see p. 7, bottom], at least one surfactant [see p. 7, bottom] and one bleach component [see p. 7, bottom].
	With respect to claim 6, Convents et al. tech wherein the composition comprises at least one builder in an amount of about 1% to about 80% wherein the builder is selected from phosphates, carbonates, silicates and zeolites [see p. 12-14].
	With respect to claim 7, Convents et al. teach the composition comprising 1-40% of at least one bleaching component which includes a percarbonate and bleach catalyst containing manganese [see p. 15].
	With respect to claim 8, Convents et al. teach the composition comprising from about 0.1% to 60% by weight of anionic and/or nonionic surfactants [see p. 8, bottom to p. 9].  
	With respect to claim 9, Convents et al. teach the composition comprising from about 0.1% to 60% by weight of anionic and/or nonionic surfactants and the surfactant system of the present invention is formulated to be compatible with enzyme components present in the composition [see p. 8, bottom to p. 9; p. 12].  It would be obvious for one of ordinary skill in the art to optimize the ration of nonionic and anionic surfactant in the compositions of Convents et al. to maximize the effectiveness of the cleaning composition.
	With respect to claim 11, Convents et al. teach a method for laundering a textile comprising exposing an item to a wash liquor comprising one or more hexosaminidase enzymes at a level of about 0.001% to about 1% and an adjunct ingredient with the ability to remove biofilms, completing at least one wash cycle and rinsing the item [see Abstract; p. 1 bottom to top of p. 2; p. 7, bottom; p. 24-30].
	However, Convents et al. does not teach the compositions of claims 1-9 and 11 wherein the polypeptide comprising hexosaminidase activity comprises one or more of the motifs GXDE (SEQ ID NO: 27), [EQ][NRSHA][YVFL][AGXTC][IVLF][EAQYN][SN] (SEQ ID NO:  28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO:  30) AND DHENYA (SEQ ID NO: 31) and the polypeptide comprises at least 60% and 100% sequence identity to the polypeptides shown in SEQ ID NO: 17, 18, 19, 20, 21, 22, 23 and 24.
	Ramasubbu et al. teach a soluble glycoside hydrolase dispersin B (hexosaminidase) from Actinobacillus actinomycetoemcomitans that comprises a motif comprising SEQ ID NO:  29, 30, and 31 and shares 99% identical to SEQ ID NO:  17, 99% identical to SEQ ID NO:  22, and 100% identical to SEQ ID NO:  23 [see Abstract; p. 483, column 2; alignments attached as APPENDIX A].  Ramasubbu et al. teach the composition wherein the dispersin is capable of efficiently removing biofilms (interpreted as a cleaning composition) [see p. 477 column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Convents et al. and Ramasubbu et al. to use the hexosaminidase of Ramasubbu et al. in the cleaning compositions of Convents et al. because Convents et al. teach laundry and cleaning compositions comprising hexosaminidases for removing biofilms.  Ramasubbu et al. teach a glycoside hydrolase dispersin B (hexosaminidase) from Actinobacillus actinomycetoemcomitans that is efficient in removing biofilms.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Convents et al. and Ramasubbu et al. because Ramasubbu acknowledges that the hexosaminidase from A. actinomycetoemcomitans is efficient in removing biofilms.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
20.	Status of the claims:
	Claims 1-9 and 11 are pending.	
	Claims 1-9 and 11 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Ramasubbu et al. with SEQ ID NO:  17 with motifs in bold.

Query Match             99.0%;  Score 1862;  DB 109;  Length 361;
  Best Local Similarity   98.6%;  
  Matches  354;  Conservative    3;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CVKGNSIHPQKTSTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 60
              |||||||:||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 CVKGNSIYPQKTSTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 62

Qy         61 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 122

Qy        121 AIFKLVQKDRGIKYLQGLKSRQVDDEIDITNADSIAFMQSLMSEVIDIFGDTSQHFHIGG 180
              |||||||||||:||||||||||||||||||||||| ||||||||||||||||||||||||
Db        123 AIFKLVQKDRGVKYLQGLKSRQVDDEIDITNADSITFMQSLMSEVIDIFGDTSQHFHIGG 182

Qy        181 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKSTFEQINPNIEITYWSYDGD 240
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        183 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKNTFEQINPNIEITYWSYDGD 242

Qy        241 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 302

Qy        301 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKANGDE 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        303 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKTNGDE 361

Ramasubbu et al. with SEQ ID NO:  22 with motifs in bold.

Query Match             99.1%;  Score 1864;  DB 109;  Length 361;
  Best Local Similarity   98.9%;  
  Matches  355;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CVKGNSIYPQKISTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 CVKGNSIYPQKTSTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 62

Qy         61 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 122

Qy        121 AIFKLVQKDRGVKYLQGLKSRQVDDEIDITNADSIAFMQSLMNEVIDIFGDTSQHFHIGG 180
              ||||||||||||||||||||||||||||||||||| ||||||:|||||||||||||||||
Db        123 AIFKLVQKDRGVKYLQGLKSRQVDDEIDITNADSITFMQSLMSEVIDIFGDTSQHFHIGG 182

Qy        181 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKSTFEQINPNIEITYWSYDGD 240
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db        183 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKNTFEQINPNIEITYWSYDGD 242

Qy        241 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 302

Qy        301 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKTNGDE 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKTNGDE 361


Ramasubbu et al. with SEQ ID NO:  23 with motifs in bold.

Query Match             100.0%;  Score 1883;  DB 75;  Length 361;
  Best Local Similarity   100.0%;  
  Matches  359;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVKGNSIYPQKTSTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 CVKGNSIYPQKTSTKQTGLMLDIARHFYSPEVIKSFIDTISLSGGNFLHLHFSDHENYAI 62

Qy         61 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 ESHLLNQRAENAVQGKDGIYINPYTGKPFLSYRQLDDIKAYAKAKGIELIPELDSPNHMT 122

Qy        121 AIFKLVQKDRGVKYLQGLKSRQVDDEIDITNADSITFMQSLMSEVIDIFGDTSQHFHIGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 AIFKLVQKDRGVKYLQGLKSRQVDDEIDITNADSITFMQSLMSEVIDIFGDTSQHFHIGG 182

Qy        181 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKNTFEQINPNIEITYWSYDGD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 DEFGYSVESNHEFITYANKLSYFLEKKGLKTRMWNDGLIKNTFEQINPNIEITYWSYDGD 242

Qy        241 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 TQDKNEAAERRDMRVSLPELLAKGFTVLNYNSYYLYIVPKASPTFSQDAAFAAKDVIKNW 302

Qy        301 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKTNGDE 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 DLGVWDGRNTKNRVQNTHEIAGAALSIWGEDAKALKDETIQKNTKSLLEAVIHKTNGDE 361